Citation Nr: 1634881	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  09-14 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left wrist disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to a disability rating in excess of 10 percent for a left knee patellofemoral syndrome.

6.  Entitlement to a disability rating in excess of 20 percent for left knee instability.

7.  Entitlement to a disability rating in excess of 10 percent prior to April 6, 2011, and in excess of 20 percent as of April 6, 2011, for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1982 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board, in pertinent part, reopened a service connection claim for migraine headaches in March 2011 and remanded other issues then on appeal for additional development.  

A December 2012 rating decision granted entitlement to a separate rating for left knee instability and assigned a 20 percent rating effective from April 6, 2011.  That decision also granted an increased 20 percent rating for lumbosacral strain effective from April 6, 2011.  The issues on appeal were remanded for additional action in October 2015.  In its October 2015 decision the Board also noted that the December 2012 rating decision had established entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) and that the appeal as to this matter was considered to have been fully resolved. 

The issues of entitlement to service connection for left shoulder and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1994 rating decision denied entitlement to service connection for a left wrist disability; the Veteran did not appeal.

2.  Evidence added to the record since the March 1994 rating decision does not raise a reasonable possibility of substantiating the service connection claim for a left wrist disability.

3.  The evidence demonstrates that the Veteran has had a continuity of migraine headache symptoms since active service.

4.  The evidence demonstrates that the Veteran's left knee patellofemoral syndrome is manifested by limitation of motion objectively confirmed by satisfactory evidence of painful motion without evidence of flexion limited to 60 degrees.

5.  The evidence demonstrates that the Veteran's left knee instability is manifested by moderate lateral instability.

6.  The Veteran's service-connected low back disability prior to April 6, 2011, was manifested by forward flexion greater than 60 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees, and after April 6, 2011, is manifested by forward flexion greater than 30 degrees and combined range of motion of the thoracolumbar spine not greater than 120 degrees.


CONCLUSIONS OF LAW

1.  New and material evidence was not received, and the claim for entitlement to service connection for a left wrist disability may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).

3.  The criteria for a rating in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2015).

4.  The criteria for a rating in excess of 20 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5257 (2015).

5.  The criteria for a rating in excess of 10 percent prior to April 6, 2011, for a low back disability and in excess of 20 percent as of April 6, 2011, for have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.71a Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See December 2007, January 2008, and August 2008 VA correspondence and October 2011 Travel Board Hearing transcript.  Neither the Veteran, nor her representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  All sufficiently identified and authorized treatment records have been requested or obtained.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Recognition is given to the fact that the April 2011 and December 2015 VA examination did not identify the recorded motions as active, passive, and in weight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  However, the  overall record, which includes evidence of the effects on weight bearing and December 2007 examination findings of active and passive motions consistent with the subsequent evidence of record, are found to be adequate.  It is also significant to note that the Veteran's right knee is abnormal and that service connection is separately established for that disability.  The available medical evidence is sufficient for adequate determinations.  

In sum, there has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A March 1994 rating decision denied service connection for a left wrist disability.  It was noted that the Veteran was treated for a left wrist injury in 1992, but that an examination in August 1993 revealed no current disability.  An X-ray examination was negative.  The Veteran was notified of the decision, but did not appeal.  There is also no indication that new and material evidence was received within a year of the decision.  The March 1994 decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  


The Board finds that the evidence received since the March 1994 rating decision does not raise a reasonable possibility of substantiating the claim.  The medical evidence obtained does not include evidence of a present left wrist disorder.  In fact, a June 2008 VA X-ray study revealed no evidence of fracture or dislocation, no significant bone joint, and no soft tissue abnormality and SSA records dated in July 2009 show the Veteran complained of recurrent left wrist pain but that the examiner found the left wrist was unremarkable.  The Veteran's statements (as to having a current disability) are essentially the same as those made in her earlier claim.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).

In sum, the evidence added to the record as to the matter is essentially cumulative of the evidence previously considered.  There is no indication that the newly obtained evidence could, if the claim was reopened, reasonably result in substantiation of the service connection claim.  The claim may not be reopened.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Migraine headaches are considered to be an organic disease of the nervous system.  See M21-1, Part IV.ii.2.B.2.b.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Migraine headaches are a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

The Veteran contends that she has migraine headaches that started during active service and have continued since that time.  In statements in support of her claim the Veteran's mother recalled the Veteran having headaches in 1983 and having received diagnoses and treatment for migraine headaches in 1985.  Service treatment records are negative for treatment or diagnoses of migraine headaches.  In her original claim in February 1993, approximately two months after her separation from active service, the Veteran requested service connection for migraine headaches.  An August 1993 VA examination noted she reported a history of headaches since 1983 and that she had been provided diagnoses of migraine headaches.  No neurological deficits were noted upon examination.  Service connection was denied in a March 1994 rating decision.

VA treatment records include a December 1995 report noting the Veteran had a history of migraine headaches.  A diagnosis of rule out tension versus migraine headaches in June 1996.  It was noted that a computerized tomography (CT) scan at that time revealed normal sinuses.  A February 1997 report noted a history of migraine headaches and treatment with Imitrex.  Subsequent records include diagnoses of migraine headaches and continued medical treatment.  An April 2011 VA examination included a diagnosis of migraine headaches, but the examiner found that the service treatment records did not indicate headaches of a chronic or recurrent nature during active service and that the disorder appeared to have been onset after service.  

Despite the findings of the April 2011 VA examination, the Veteran had a continuity of migraine headache symptoms since active service.  Credible evidence has been obtained indicating that she experienced headaches during active service and that she reported having been provided diagnoses of migraine headaches within one year of her separation from active service.  The Veteran is competent to report headache symptoms and the credible evidence shows she experienced such symptoms continuously prior to her VA diagnoses of migraine headaches in June 1996.  Therefore, the claim for entitlement to service connection for migraine headaches must be granted.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2015) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2015).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.



It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

Left Knee Disabilities

VA regulations for Diagnostic Code 5260 provides a 30 percent rating where knee flexion is limited to 15 degrees; 20 percent where limited to 30 degrees; 10 percent where limited to 45 degrees; and 0 percent where limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Diagnostic Code 5261 provides a 50 percent rating where knee extension is limited to 45 degrees; 40 percent where limited to 30 degrees; 30 percent where limited to 20 degrees; 20 percent where limited to 15 degrees; 10 percent where limited to 10 degrees; and 0 percent where limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Under certain circumstances, a knee disability may receive separate ratings based on evidence showing limitation of motion (Diagnostic Codes 5003, 5010, 5256, 5260, and 5261) or instability (Code 5257, 5262, and 5263).  See VAOPGCPREC 9- 2004 (September 17, 2004) and VAOPGCPREC 23-97 (July 1, 1997).

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight subluxation or lateral instability, a 20 percent rating is warranted for moderate subluxation or lateral instability, and a 30 percent rating is warranted for severe subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

By way of history, a February 1995 rating decision established service connection for left knee patellofemoral syndrome.  A 10 percent rating was assigned.  In correspondence received by VA in October 30, 2007, the Veteran requested entitlement to an increased rating.  

On VA examination in December 2007 the Veteran reported having had several episodes in service of the left knee giving out and currently had constant pain that was worse after activity, lifting, or prolonged sitting.  It was noted she used medication and a left knee brace for treatment and used a cane for walking.  She stated she was able to stand for 15 to 30 minutes and walk for one quarter mile.  She complained of giving way, instability, pain, and stiffness to the left knee.  She denied weakness, locking, or inflammation.  

Examination of the knees revealed active and passive flexion to 140 degrees with pain at 120 degrees and extension to 0 degrees without additional limitation of motion on repetition.   Similar motion were recorded for the nonservice-connected right knee impairment.  It was noted that the left knee was a weight-bearing joint and that the Veteran had an antalgic gait, but that there was no evidence of abnormal weight bearing.  There was crepitus, tenderness, and painful movement to the left knee with a mass behind the knee, clicking and snapping, and a meniscus abnormality, but no grinding, instability, or patellar abnormality.  McMurray's testing was positive.  The diagnoses included bilateral patellofemoral syndrome.  It was noted there were significant effects to her usual occupation with problems to lifting and carrying and pain.  The effects on usual daily activities were moderate to exercise, sports, recreation, and traveling; and mild to chores and shopping.  

Private treatment records noted complaint of left knee pain.  An April 2011 SSA examination revealed left knee motion from 0 to 115 degrees.  X-ray studies at that time revealed no significant appearing degenerative change or evidence of joint effusion.  

VA examination on April 6, 2011, included a diagnosis of left knee patellofemoral syndrome.  It was noted the Veteran complained of constant pain and increased giving way.  Flare-ups occurred on average two to three times per week.  There was giving way, pain, swelling, stiffness, and moderate flare-ups of joint disease of the left knee, but no deformity, instability, weakness, incoordination, episodes of locking, dislocation or subluxation, or effusions.  She stated she was unable to stand for more than a few minutes, but could walk for one quarter mile using a cane.  

Range of motion studies revealed extension to 0 degrees and flexion to 70 degrees with objective evidence of pain on active motion and following repetitive motion, but no additional limitation of motion on repetitive use testing.  There was tenderness and moderate instability to the left knee.  X-ray studies revealed minimal degenerative changes.  It was noted the effects on usual daily activities were prevented to sports and recreation; severe to chores; moderate to shopping and exercise; and mild to traveling, bathing, and driving.  

VA and private treatment records include reports of left knee pain and instability.  Records show the Veteran underwent left knee surgery in July 2015 for a meniscal tear with locking and instability.  

VA examination in December 2015 included diagnoses of left knee instability and patellofemoral pain syndrome.  It was noted the Veteran complained of constant pain and hyperextending, giving out, and knee cap dislocations five times since 1989, the last event occurring in approximately 2008 or 2009 and which were usually addressed without medical attention.  Baseline pain was four on a ten point scale with ability to sit or stand for no more than 30 minutes and ability to walk for no more than 15 minutes.  She reported daily flares lasting one hour with pain estimated as six and 10 if the knee cap dislocated.  Functional impact during flares included ability to sit no more than 30 minutes and ability to stand or walk no more than 10 minutes.  

Range of motion studies revealed extension from 140 to 90 degrees and flexion from 0 to 90 degrees with pain that did not result in or cause functional loss.  There was retropatellar tenderness and objective evidence of crepitus.  There was no additional limitation of motion on repetitive use testing.  Pain, weakness, and fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examination was found to be neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner stated that functional loss or additional limitation during flare-ups could not be resolved without resorting to mere speculation because the Veteran was not experiencing a flare up at the time of the examination.  

There was less movement than normal due to ankylosis, adhesions, etc., and disturbance of locomotion with interference with sitting and standing.  The examiner, however, subsequently noted there was no ankylosis.  Muscle strength was normal without atrophy.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing was normal.  There was slight recurrent patellar dislocation.  It was noted that the Veteran had a left meniscal tear and that she had undergone arthroscopy and meniscal repair in 2015 with residuals described as continued pain.  She used assistive devices including a brace and a cane, constantly, and regularly used a walker.  A March 2015 MRI study it was noted had revealed a tear of the anterior horn of the lateral meniscus anteriorly with associated degenerative change.  

Based upon the evidence of record, the Board finds the Veteran's left knee patellofemoral syndrome is manifested by pain limitation of motion objectively confirmed by satisfactory evidence of painful motion without evidence of flexion limited to 60 degrees, limitation of leg extension to a separate compensable degree, or actual ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5261 (2015).  There is evidence of slight recurrent patellar dislocation, but no indication of frequent episodes of locking due to dislocated semilunar cartilage or cartilage removal for a separate rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 (2015).  Nor is there any indication her left surgery in 2015 required at least one month of convalescence.  See 38 C.F.R. § 4.30 (2015).  

The Board acknowledges that the Veteran is competent to report symptoms of her knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, competent to identify a specific level of disability of his disability.  Such competent evidence concerning the nature and extent of the Veteran's service-connected knee disability has been provided by VA medical professionals who have examined her.  The medical findings directly address the criteria under which this disability is evaluated.  The Board accords these objective records greater weight than any subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has not overlooked the fact that the Veteran experiences pain.  However, pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Such was addressed in the aforementioned VA examinations.  Although the Veteran has complained of left knee problems, there was no evidence demonstrating any additional loss of motion or functional loss that affected her ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance.  The presently assigned ratings adequately represent the Veteran's degree of left knee impairment based upon the overall evidence of record including during flare-ups or periods of infrequent patellar dislocations.  A rating in excess of 10 percent for left knee patellofemoral syndrome must be denied.

The Board also finds that the evidence demonstrates the Veteran's left knee instability is manifested by no more than moderate lateral instability.  The April 6, 2011, VA examiner's opinion is persuasive of no more than moderate instability to the left knee and there was no subsequent evidence of more severe instability including upon VA examination in December 2015.  Although the Veteran is competent to report symptoms of his disability, she is not competent to identify a specific level of disability.  Therefore, a rating in excess of 20 percent for left knee instability must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claims for an increased rating.

Lumbar Spine Disability

VA regulations provide that disabilities of the spine, including under Diagnostic Codes 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome), are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2015).  The General Rating Formula for rating Diseases and Injuries of the Spine provides a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted with forward flexion of the thoracolumbar spine to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; with combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; with combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  

The rating criteria for intervertebral disc syndrome require rating of the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).  

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations of intervertebral disc syndrome.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a (2015).  

By way of history, March 1994 rating decision established service connection for lumbosacral strain.  A 10 percent rating was assigned.  An increased 20 percent rating for lumbosacral strain was subsequently granted effective from April 6, 2011.  

Private treatment records dated in June 2007 noted the Veteran reported complaints including lower back pain without lower extremity or bowel or bladder involvement.  An examination revealed localized point tenderness with paravertebral muscle spasm and trigger points on palpation.  Straight leg raise testing was unremarkable.  Peripheral sensitivity and muscle testing were within normal limits.  The diagnoses included lumbar sprain/strain and facet syndrome with muscle spasm and low back pain.  X-ray studies revealed degenerative changes at L2-3 and L3-4.  



In correspondence received by VA on October 30, 2007, the Veteran, in essence, requested entitlement to an increased rating for her service-connected back disability.  Statements and testimony provided in support of the claim noted problems she experienced due to back pain.

VA examination in December 2007 included a diagnosis of lumbosacral strain.  It was noted the Veteran complained of soreness from mid back to low back with radiation to the bilateral hips and periodic loss of function of the lower extremities.  She denied bowel or bladder dysfunction or paresthesias.  Pain was estimated as four to five on a ten point scale with flares up to ten.  She reported having moderate flare-ups weekly that lasted for hours and often required bed rest and missing work.  It was noted she walked with a cane and that she was able to walk one quarter mile.  The examiner found there was no evidence of intervertebral disc syndrome.  There was objective evidence of tenderness to the thoracic sacrospinalis, but no spasm, atrophy, guarding, pain with motion, or weakness.  Posture and gait were normal.  There were no abnormal spinal curvatures.  Motor strength was 5/5 with normal muscle tone.  There was no evidence of muscle atrophy.  Sensation was normal to the upper and lower extremities.  

Range of motion studies revealed active and passive forward flexion to 90 degrees with objective evidence of painful motion at 80 degrees, right lateral flexion to 15 degrees with objective evidence of painful motion at 10 degrees, left lateral flexion to 20 degrees with objective evidence of painful motion at 15 degrees, right lateral rotation to 30 degrees with objective evidence of painful motion at 20 degrees, and left lateral rotation to 30 degrees with objective evidence of painful motion at 20 degrees.  There was pain, but no additional limitation in range of motion of the spine following repetitive-use testing.  A CT scan revealed mild degenerative changes of the lumbar vertebra.  It was noted there were significant effects to her usual occupation with increased tardiness and absenteeism and problems to lifting and carrying, weakness or fatigue, and pain.  The effects on usual daily activities were severe to exercise, sports, and recreation; moderate to chores and traveling; and mild to shopping and dressing.  

Private treatment records, including records associated with the Veteran's SSA disability claim, noted complained of low back pain.  A May 2008 private medical statement noted she reported pain of six on a ten point scale.  A May 2008 MRI scan revealed disk degeneration and narrowing at L2-L3 and slight bilateral foraminal encroachment at L3-L4, but no disk herniation or canal stenosis.  

A February 2010 report noted she complained of radiating pain to the bilateral lower extremities.  An examination revealed marked tenderness to the paraspinal areas with severely restricted movement.  Muscle strength, tone, and bulk was normal to the lower extremities.  There were lumbopelvic muscle spasms, flattening of the lumbar spine, and an antalgic gait.  Epidural steroid injection was provided in February 2010, March 2010, April 2010, and May 2010 for bilateral lumbago and bilateral lumbar radiculopathy.  An April 2011 SSA report noted poor lumbar range of motion with lumbar spine forward flexion to five to ten degrees, extension to 0 degrees, right lateral flexion to 10 degrees, and left lateral flexion to 10 degrees.  

VA examination on April 6, 2011, included diagnoses of lumbosacral strain and degenerative disc disease of the lumbar spine.  It was noted the Veteran complained of constant lumbar region pain with flare-ups on average two to three time per week lasting for seconds with weekly episodes of sharp, severe pain with certain movements associated with bilateral lower extremity numbness.  She denied bowel or bladder dysfunction or paresthesias.  There was a history of fatigue, decreased motion, stiffness, weakness, spasm, and constant, severe, daily lumbar pain.  The examiner noted there were no incapacitating episodes of spine disease.  It was noted the Veteran walked with a cane and that she was able to walk one quarter mile.  Posture was normal.  Gait was antalgic and modified independent with use of a cane.  There was objective evidence of pain with motion and tenderness to the thoracic sacrospinalis, but no spasm, atrophy, guarding, or weakness.  There were no abnormal spinal curvatures.  The localized tenderness was not severe enough to be responsible for abnormal gait of abnormal spinal contour.  Motor strength was 5/5 with normal muscle tone.  There was no evidence of muscle atrophy.  Sensation was normal to the upper and lower extremities.  

Range of motion studies revealed forward flexion to 40 degrees, extension to 0 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 0 degrees, and left lateral rotation to 15 degrees.  There was objective evidence of pain on active motion and following repetitive motion, but no additional limitation in range of motion of the spine following repetitive-use testing.  X-ray studies revealed mild degenerative changes.  It was noted the Veteran was not employed due to difficulties with frequent absences and the effects of medication.  Her usual daily activities were noted to be limited due to the disorder.  

VA treatment records include complaints of low back pain.  An August 2014 MRI scan noted moderate degenerative disc disease.  

VA examination in December 2015 included a diagnosis of lumbosacral strain.  It was noted the Veteran complained of constant pain localized to the lower lumbar region extending from the sacrum to the upper lumbar region and associated with numbness over the mid back.  There was no radiation or numbness, tingling, or weakness in the bilateral lower extremities.  

Range of motion studies revealed forward flexion to 80 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 0 degrees.  Range of motion was noted to be so significantly limited that activities requiring rapid torso movement would be impeded.  There was pain with weight bearing and objective evidence of paraspinous muscle tenderness, but no additional limitation in range of motion of the spine following repetitive-use testing.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examination was found to be neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner stated that functional loss or additional limitation during flare-ups could not be resolved without resorting to mere speculation because the Veteran was not experiencing a flare up at the time of the examination.  There was muscle spasm to the thoracolumbar spine that did not result in abnormal gait or abnormal spinal contour and localized tenderness that did result in abnormal gait or abnormal spinal contour.  

There was less movement than normal due to ankylosis, adhesions, etc., and disturbance of locomotion with interference with sitting and standing.  The examiner, however, subsequently noted there was no ankylosis.  Muscle strength was normal without atrophy.  Sensory examination was normal and straight leg raising was negative.  The examiner noted there was no evidence of radicular pain or any other signs or symptoms due to radiculopathy and no other neurologic abnormalities.  She did not have intervertebral disc disease of the thoracolumbar spine.  She used assistive devices including a cane, constantly, and regularly used a walker.  

The examiner stated that the Veteran's service-connected back and left knee disorders and treatments for the disabilities preclude her from securing and following gainful employment consistent with her education and occupational experience due to the requirement for narcotic pain medications which cause sedation and poor fine motor skills/coordination as well as difficulty with heavy lifting due to back and knee pain.  Baseline pain was five to six on a ten point scale with ability to sit or stand for no more than 30 minutes and ability to walk for no more than 15 minutes.  She reported flares three times per week lasting four hours with pain estimated as eight to nine.  Functional impact during flares included an often inability to get out of bed.

Based upon the evidence of record, the Board finds the Veteran's service-connected low back disability prior to April 6, 2011, was manifested by forward flexion greater than 60 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees, and after April 6, 2011, is manifested by forward flexion greater than 30 degrees and combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Range of motions studies upon VA examinations are shown to have adequately considered pain and functional loss due to other factors.  

Consideration has been given to the April 2011 SSA examination which included range of motion findings (flexion limited to 5 to 10 degrees) that would support a higher (40 percent) rating.  However, as indicated, the April 2011 VA examination did not document such a level of severity.  Even in consideration of his complaints of pain, pain on motion, and functional loss, the Veteran's range of motion (flexion) was only limited to 40 degrees, which corresponds to a 20 percent rating.  That examination appear to be more thorough.  Moreover, VA examinations conducted prior to and after the April 2011 SSA examination made range of motion findings that supported the assignment of a 20 percent rating.  The SSA examination is inconsistent with the overall evidence of record; and, therefore, it carries reduced probative value.

There is also no probative evidence of ankylosis or incapacitating episodes due to intervertebral disc syndrome.  The evidence is not indicative of a more severe spine disability, including as a result of functional loss limiting the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  

Consideration has also been given whether a separate compensable rating may be assigned based on the Veteran's complaints of pain and numbness into her lower extremities.  Such is not warranted.  Treatment records from 2010 show that she received five injections to treat her complaints of radiculopathy.  However, when she was examined in 2007, 2011, and 2015, the Veteran was consistently found to have a normal neurological examination.  The 2015 VA examiner even specifically determined that there was no evidence of radicular pain, signs or symptoms due to radiculopathy, or neurological abnormalities.

The medical findings in this case directly address the criteria under which this disability is evaluated.  The Board accords these objective records greater weight than the Veteran's subjective complaints of increased symptomatology.  Therefore, a schedular rating in excess of 10 percent prior to April 6, 2011, for a low back disability and in excess of 20 percent as of April 6, 2011, must be denied.  The preponderance of the evidence in this case is against the  claim for an increased rating.




Extra-Schedular Rating Consideration

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the objective manifestations of the service-connected left knee and low back disabilities are congruent with the disability picture represented by the disability ratings assigned herein.  The examiners clearly noted that the Veteran's manifest symptoms and impairment due to these disorders.  The Veteran's statements asserting that medications required as treatment for her service-connected disabilities render her unable to work cannot be attributed any one specific service-connected orthopedic disorder.  The Board further find that this matter has been adequately considered in the bases for a TDIU award.  

Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's specific disabilities because the rating criteria reasonably describe her disability level and symptomatology.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, referral is not warranted.


ORDER

The application to reopen a claim for entitlement to service connection for a left wrist disability is denied.

Entitlement to service connection for migraine headaches is granted.

Entitlement to a disability rating in excess of 10 percent for a left knee patellofemoral syndrome is denied.

Entitlement to a disability rating in excess of 20 percent for left knee instability is denied.

Entitlement to a disability rating in excess of 10 percent prior to April 6, 2011, and in excess of 20 percent as of April 6, 2011, for a low back disability is denied.



REMAND

The Veteran contends that she sustained injuries to the cervical spine and left shoulder in a fall during active service in June 1992.  Lay statements have been provided in support of her claim recalling that she had reported having complained of additional injuries in her 1992 fall.  Service treatment records show she was treated for a left wrist sprain in June 1992 after a fall, but treatment and examination reports are negative for cervical spine or left shoulder disorders.  VA treatment records dated in March 2000 noted left shoulder soreness apparently associated with archery activities.  Private treatment records dated in June 2007 noted diagnoses of cervical, thoracic, and lumbar sprain/strain and facet syndrome with muscle spasm associated with neck, middle back, and lower back pain.  An X-ray study of the cervical spine was normal.  In a May 2008 opinion the Veteran's private chiropractor noted she was originally injured in 1992 while serving in the military and that her condition had progressively deteriorated.  It was noted that research had shown that orthopedic injuries, especially those to the neck and back, can lead to future degenerative changes that otherwise would not have occurred.  

VA treatment records show X-ray studies in June 2008 to the cervical spine and left shoulder were negative; however, magnetic resonance imaging (MRI) in June 2008 revealed minimal cervical spondylosis.  A December 2010 VA medical opinion found the Veteran's left shoulder and upper back pain were not related to her cervical strain, but erroneously indicated the cervical strain was service connected.  The Board finds the Veteran's cervical spine and left shoulder disorder claims have not been properly addressed by VA examination.  See also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds additional VA medical examinations are required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that she has present cervical spine and/or left shoulder disorders that:

a. had its onset in service, 
b. is etiologically related to his active service, to include as a result of an injury in June 1992,
c. was caused by a service connected disability, to include a low back disability, or
d. was aggravated by a service connected disability, to include a low back disability.  

All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


